DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The terminal disclaimer filed on 11 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/913,351 has been reviewed and is accepted. The terminal disclaimer has been recorded.
In light of the Terminal Disclaimer, the Double Patenting rejection of the claims are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. Claim 1 comprises measuring ΔE of the current image printed at the region of the printed substrate, comparing the measured ΔE to a predefined target ΔE, and modifying the fountain solution dispense rate based on the comparison, so as to optimize and to control the fountain solution thickness.
Regarding claim 11, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. Claim 11 comprises measuring ΔE of the current image printed at the region of the printed substrate, comparing the measured ΔE to a predefined target ΔE, and modifying the fountain solution dispense rate based on the comparison for a subsequent printing of a subsequent 
Regarding claim 17, the claim is deemed to be directed to a nonobvious improvement over US 2013/0186290 A1. Claim 17 comprises measuring ΔE of an image printed at a region of a printed substrate with a sensor of the digital image forming device, and estimating, with a controller of the digital image forming device, the thickness of fountain solution on the imaging member surface during the printing operation of the image based on the measured ΔE, so as to optimize and to control the fountain solution thickness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Leo T Hinze/
Patent Examiner
AU 2853
12 March 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853